Order entered October 31, 2022




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-22-00039-CV

                     TRACEY B. THOMPSON, Appellant

                                       V.

                        MARTIN F. GAINES, Appellee

               On Appeal from the 101st Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-19-09781

                                    ORDER

      We REINSTATE this appeal which we abated for the trial court to conduct

a hearing to determine if the reporter’s record accurately discloses what occurred

in the trial court. Although it appears the hearing has been held, the written

findings the trial court was to make have not yet been filed in a supplemental

clerk’s record as we directed in our September 12, 2022 order abating the appeal.

The reporter’s record of the hearing has also not been filed as we directed.

Accordingly, we ORDER Dallas County District Clerk Felicia Pitre and Terri
Etekochay, Official Court Reporter for the 101st Judicial District Court, to file

their respective record no later than November 15, 2022.

      We DIRECT the Clerk of the Court to send a copy of this order to the

Honorable Staci Williams, Presiding Judge of the 101st Judicial District Court; Ms.

Pitre; Ms. Etekochay; and, the parties.

                                            /s/    BILL PEDERSEN, III
                                                   JUSTICE